department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date yar ull no t fob oe employer_identification_number legend dear this is in response to the letter from the authorized representative of x y and z dated date in which x y and z requested rulings with respect to the tax consequences of a proposed merger of x and y and the related transactions described below x y and z are nonstock corporations exempt from federal_income_tax under sec_501 of the internal_revenue_code as chambers_of_commerce described in sec_501 x has conducted various activities as a chamber of commerce the request summarizes x’s current principal activities as follows regional economic development and policy transportation strategy board stewardship forum regional asset district initiative promotion of coordination among governmental civic and regional organizations educational and workforce initiatives relations with city of m political and city of m public schools and professional development training for economic development professionals to enable them to promote the region better the request states that these activities are intended to enhance the economy and livability of the greater m region thus furthering the interests of the members of x x’s members consist of various towns chambers_of_commerce and corporate members y has conducted various activities as a chamber of commerce the request summarizes the current principal activities of y as follows seminars specifically designed for small businesses both members and nonmembers that address current community needs and proposed solutions as well as enabling the participants to compete more effectively conferences on regional and statewide issues economic outlook for both member sec_3 and nonmembers sponsoring breakfasts business showcases expos directories newsletters etc in order to promote programs and activities which benefit the region and demonstrate its business and social viability and lobbying and public policy on issues and legislation that affect the business climate the request states that as an ancillary secondary program y assists members and other business entities to operate more economically and efficiently with a view to increasing the economic prosperity of the greater m area the assistance is rendered on a cost_recovery or less than cost_recovery basis y’s members elects its directors certain officers of y and affiliated organizations and municipal officials also hold positions on y’s board_of directors as ex-officio directors through its operation z has conducted various activities as a chamber of commerce the request summarizes z’s current principal activities as follows coordinating and amplifying the activities of y and x economic development task forces business attractions business site promotion municipal economic development support and regional marketing and communications initiatives the request also states that joint activities have been undertaken by x y and z if successful the activities will improve the social and business climate of the greater m area and enable the members to attract and retain better employees z’s bylaws provide that the president of z shall serve as president and chief_executive_officer of both x and y z's membership presently consists of four community members and thirteen business members business entities that are the major supporters of x y and z one of the community members is an association of chambers_of_commerce bylaws submitted for one of the association’s members show the membership as being open to all businesses the plan of merger plan provides for the merger of x as the terminating corporation into y the surviving corporation under state law the proposed merger will become effective upon the filing of the certificate of merger at that time all of the assets and liabilities of x including employees contracts and the like will be vested in y the request states that the purpose of the merger is to eliminate the duplication of programs the duplication of membership costs to members and the unnecessary expenses of operating two distinct corporate entities activities of both x and y in cooperation with z to be conducted in y this also enables y to receive support that will exceed the support now received by x and y y will be retained as a separate_entity and the members of y will continue to be involved in its management it will also coordinate the economic development pursuant to the plan y’s certificate of incorporation and bylaws will be amended and restated to satisfy the current requirements of state law to conform to current requirements applicable to organizations exempt under sec_501 of the code to insert provisions protecting directors and officers from lawsuits and to provide that a majority of y’s directors shall consist of those individuals serving on the n committee of z of y’s board_of directors y's executive committee and any other committee appointed to exercise the authority of y's board the request states that the purpose for allowing z to designate a majority of the directors of y is to further coordinate economic development activities in the n area a minority of the board_of directors of y will be elected by its members consisting in large part of former members of x and y z will have majority control the request states that a key proposed amendment in y's amended and restated certificate of incorporation will summarize y’s current and future activities the corporate purpose of y will be expanded to include the promotion of economic development to allow y to pursue the activities formerly pursued by x the request further states that y's post-merger activities will be those sec_501 type activities previously conducted by both x and y in addition the request states that y following the merger will not be conducting any activities not conducted by x and y prior to the merger the request states that z’s certificate of incorporation and bylaws will be amended and restated to conform to the new organizational structure as well as to reflect the disappearance of x in the merger in light of the representations as summarized above the following rulings have been requested that the merger of x into y and the resultant amended and restated certificate of incorporation and bylaws of y and z as described above and the transactions described herein shall not cause x as the terminating corporation in the merger to lose its status up to the time of its termination in the merger as a tax exempt_organization under sec_501 of the code as an organization described in sec_501 shall not cause x to realize any unrelated_business_taxable_income under sec_511 through shall not cause y as the surviving corporation in the merger to lose its status as a tax exempt_organization under sec_501 as an organization described in sec_501 shall not cause y to realize any unrelated_business_taxable_income pursuant to sec_511 through and shall not cause z to lose its tax exemption under sec_501 as an organization described in sec_501 sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_514 of the code provides that a portion of the income derived from or on account of each debt-financed_property shall be included as an item_of_gross_income derived from unrelated_trade_or_business sec_514 of the code defines debt-financed_property to mean with certain exceptions any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code defines acquisition_indebtedness as the unpaid amount of indebtedness incurred in acquiring or improving the property sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_1_513-1 d of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the transfer of activities and actions described above will have no adverse effect on a determination of exempt status under sec_501 of the code for y following the merger or for x prior to the merger after the merger y will carry on activities within the meaning of sec_501 and its activities will be those previously conducted by both x and y y will not conduct any activities not conducted by either entity prior to the merger the proposed merger of x and y does not involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_1_513-1 of the regulations nor does the transfer of cash from x in this case represent acquisition_indebtedness incurred by x or y the proposed merger as described will not result in the realizing or recognizing of any unrelated_business_taxable_income under sec_511 through by either x or y finally the changes made by z to conform to the new organizational structure resulting from the merger of x and y will have no adverse effect on a determination of z's exempt status under sec_501 accordingly based on the information furnished we rule as follows that the merger of x into y and the resultant amended and restated certificate of incorporation and bylaws of y and z as described above and the transactions described herein shall not cause x as the terminating corporation in the merger to lose its status up to the time of its termination in the merger as a tax exempt_organization under sec_501 of the code as an organization described in sec_501 shall not cause x to realize any unrelated_business_taxable_income under sec_511 through shall not cause y as the surviving corporation in the merger to lose its status as a tax exempt_organization under sec_501 as an organization described in sec_501 shall not cause y to realize any unrelated_business_taxable_income pursuant to sec_511 through and shall not cause z to lose its tax exemption under sec_501 as an organization described in sec_501 this ruling only addresses whether the merger itself results in unrelated_business_taxable_income this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of the activities of x y and z you should keep a copy of this ruling in your permanent records lf there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael c seto acting manager exempt_organizations technical group
